                                                                                       KATHRYN T. LUNDY
                                                                                       Partner

                                                                                       Freeborn & Peters LLP
                                                                                       Attorneys at Law
                                                                                       The Helmsley Building
                                                                                       230 Park Avenue, Suite 630
                                                                                       New York, NY 10169

                                                                                       (646) 993-4434 direct
                                                                                       (212) 218-8761 fax

                                                                                       klundy@freeborn.com

                                                                                       www.freeborn.com



                                                    April 6, 2020

Via ECF

Hon. Katherine Polk Failla, U.S.D.J.
United States District Court
Southern District of New York
                                                                     MEMO ENDORSED
40 Foley Square, Room 2103
New York, New York 10007

       Re:     SFM Realty Corp. v. Lemanski, 20-cv-00209 (KPF)
               Request to File Opposition to Motion for Sanctions Under Seal

Dear Judge Failla:

       On behalf of SFM Realty Corp. and its counsel, and pursuant to Rule 9(A) of Your Honor’s
Individual Rules of Practice, we respectfully request permission to file under seal opposition to
Defendant Patricia M. Lemanski’s (“Defendant”) motion for sanctions dated March 13, 2010 (the
“Motion”).

       Prior to filing the Motion, Defendant requested, and on March 9, 2020 the Court granted,
permission to file the Motion under seal. See ECF Doc. No. 62. Specifically, the March 9, 2020
Order directed Defendant to follow the operative procedures for filing sealed documents in civil
cases and further ordered that the contemplated submissions in support of the Motion be filed so that
they may be viewed by the parties only. Id.

        Defendant’s motion for sanctions makes reference to and incorporates information and
documents which SFM Realty Corp. maintains are confidential and trade secret information and
which are subject to a January 21, 2020 Confidentiality Stipulation and Protective Order. Likewise,
the referenced and incorporated transcripts are sealed. SFM Realty Corp. and its counsel’s
opposition will also reference, incorporate and discuss the foregoing information, documents and
transcripts that, if publicly disclosed, would harm SFM Realty Corp. Indeed, the harm SFM Realty
Corp. will suffer as a result of disclosure outweighs the public interest in accessing the information.
See Encyclopedia Brown Prods., Ltd. v. Home Box Office, Inc., 26 F. Supp. 2d 606, 612 (S.D.N.Y.
1998) (“potential damage from release of trade secrets is a legitimate basis for sealing documents
and restricting public access during trial.”); In re New York Times Co., 577 F.3d 401, 410 n.4 (2d
Cir. 2009) (in dictum) (“when litigation requires disclosure of trade secrets, the court may disclose
certain materials only to the attorneys involved.”); see also Gosmile, Inc. v. Dr. Jonathan Levine,

                     Chicago, IL • New York, NY • Richmond, VA • Springfield, IL • Tampa, FL
                                                                          April 6, 2020
                                                                          Page 2




  D.M.D. P.C., 2012 WL 1382557 at *1 (S.D.N.Y. 2012); Ferring B.V. v. Allergan, Inc., 2017 WL
  4083579 at *6 (S.D.N.Y. 2017).

         Accordingly, and consistent with the Court’s March 9, 2020 Order concerning Defendant’s
  Motion, we respectfully request an Order permitting opposition to the Motion be filed pursuant to
  the operative procedures for filings sealed document in civil cases so that the submissions may be
  viewed by the parties only.


                                             Respectfully submitted,

                                             /s/ Kathryn T. Lundy

                                             Kathryn T. Lundy



  cc: All Counsel (by ECF)


Application GRANTED. Plaintiff and its counsel may file their opposing
papers under seal, such that they are visible to the Court and parties
only.

Dated:      April 6, 2020                        SO ORDERED.
            New York, New York



                                                 HON. KATHERINE POLK FAILLA
                                                 UNITED STATES DISTRICT JUDGE
